Citation Nr: 1727618	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-03 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of service connection for hypertension, and if so, whether the claim should be reopened.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1960 to August 1962, with subsequent service in the United States Navy Reserve with periods of active duty for training (ACDUTRA) and inactive duty training (IDT).

This matter comes before the Board of Veterans' Appeals (Board) from September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

When last before the Board, claims of service connection for diabetes mellitus and for a right ankle disorder were on appeal.  The diabetes claim was denied at that time.  With respect to the right ankle claim, a subsequent April 2017 rating decision, granted service connection for right ankle strain with Os Tibiale Externum.  As this represents a full grant of the Veteran's claim, that issue is no longer in appellate status. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  An October 1987 rating decision denied the claim of service connection for hypertension; the Veteran did not appeal the decision and no pertinent evidence was received within the appeal period.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b) (2016).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Additionally, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met. 38 C.F.R. § 3.156  (c)(i) (2016).

In its October 1987 rating decision, the RO denied the Veteran's claim of service connection for hypertension, reasoning that the service treatment records (STRs) were negative for treatment, complaints, or diagnosis of hypertension while in service and no evidence of the disorder was shown within a year following separation.  The Veteran did not appeal the rating decision or submit any pertinent evidence within the appeal period. 

Subsequently, the Veteran attempted to reopen this claim, and the RO declined to reopen, finding that no new and material evidence had been submitted in rating decisions dated in October 1997, June 1999, and May 2007.  The record at the time of the rating decision consisted of the Veteran's STRs, lay statements, and outpatient treatment records. 

The evidence submitted after the expiration of the appeal period includes a statement from the Veteran indicating he was first treated for hypertension in 1979 while in service in Gulfport, Mississippi.  

The new evidence also included the Veteran's military personnel file, which contains a history of assignments showing a period of ACDUTRA beginning in January 1978 in Gulfport, Mississippi.  

When viewing this evidence in the light most favorable to the Veteran, the Board finds the evidence to be new and material pursuant to 38 C.F.R. § 3.156(a).  This follows because it is not cumulative or redundant of the evidence previously of record, and it tends to show the Veteran may have incurred hypertension while on ACDUTRA service.  Moreover, while acknowledging that official service department records have been added to the record that were not part of the file at the time of the earlier denials, reconsideration under 38 C.F.R. § 3.156(c) is not deemed appropriate here, as the newly received records lack relevance.  Indeed, the mere fact of service in Gulfport provides no specific information as to in-service treatment and fails to trigger any potential presumptions.  

In sum, the claim of service connection for bilateral hearing loss is reopened under 38 C.F.R. § 3.156(a).

ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for hypertension is granted.


REMAND

While further delay is regrettable, the Board finds further development is necessary before adjudicating the Veteran's claim of entitlement to service connection for hypertension.  

The Veteran claims he was treated for hypertension while he was in ACDUTRA service in Gulfport, Mississippi in 1978 or 1979.  VA treatment records indicate the Veteran was diagnosed with, and has been treated for hypertension since 1985.  The record further indicates the Veteran's service treatment records from his ACDUTRA period of service are unavailable.  The record also shows the RO attempted to obtain records from the Defense Finance and Accounting Services (DFAS) to verify the Veteran's periods of ACDUTRA and IDT, with a search conducted covering the period from 1960 to 1975. However, military personnel records received by the RO in 2009 confirm the Veteran had periods of ACDUTRA in Gulfport, Mississippi in 1978 and 1979, which was outside the search range conducted.  Moreover, despite the findings of the RO to the effect that the service treatment records in question are unavailable, it does not appear that all provisions of M21-1MR, Part III, Subpart iii, Chapter 2, Section B have been carried out.  The Board points out that the Veteran here served in the Navy and had service ending prior to January 31, 1994.  Accordingly, all necessary attempts both to obtain outstanding service treatment records and to identify specific dates of ACDUTRA and IDT during Reserve service should be undertaken.

Additionally, the Veteran is competent to report having been treated for hypertension in 1978 or 1979.  Even if additional records cannot be found establishing treatment for hypertension during a period of active service, as defined under 38 C.F.R. § 3.6, his testimony still raises demonstrates symptoms more proximate to his active duty.  Therefore, the Board finds a VA examination is warranted. 

On remand all relevant ongoing medical records should be obtained. 38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to specifically include treatment records for the Veteran's ACDUTRA service in 1978 and 1979.  Additionally, the specific dates of all ADCUTRA and IDT service should be verified.  Reserve retirement point sheets are not adequate for this purpose; rather, the specific dates of the Veteran's ACDUTRA and/or IDT service are required. Efforts to verify such service should be documented in the claims file.  If any identified records do not exist, or additional attempts to obtain these records would be futile, the record should be annotated to reflect such, to specifically include a formal finding of unavailability, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

2.  The Veteran should be afforded a VA examination to determine the etiology of his hypertension.  The claims folder should be made available to the examiner for review before the examination.  Based on a review of the pertinent history, the Veteran's statements, and the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's hypertension originated in service or is otherwise etiologically related to service.    

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he/she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


